Citation Nr: 0945652	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York




THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Rochester 
General Hospital (RGH) from March 29, 2007 to March 30, 2007.      





ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran had active service from November 1972 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York.  


FINDINGS OF FACT

1.  The treatment received by the Veteran at RGH was not for 
a service-connected disability, a non-service- connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program. 

2.  The evaluation and care the Veteran received at RGH was 
simply for alcohol intoxication; it was not for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health 


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses for treatment 
provided to the Veteran by RGH from March 29, 2007 to March 
30, 2007 are not met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.159(b)(3)(ii), (d)(2).  The Board therefore 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.
                                                              
II.  Factual Background

A September 2003 rating decision awarded entitlement to non-
service connected pension with special monthly pension based 
on the need for aid and attendance.  The decision noted that 
the Veteran was disabled due to his disabilities of seizure 
disorder, hearing loss and dementia, secondary to traumatic 
brain injury.  A September 2003 rating sheet shows that the 
Veteran's lone service connected disability is residuals of 
dislocation of the left patella, for which he has been 
assigned a noncomepensable, 0 percent rating.  

A March 29, 2007 RGH emergency department patient 
triage/admission assessment report shows that the Veteran was 
brought in at 6:59 p.m. after being subject to a mental 
health arrest for intoxication.  His blood pressure was 
143/90 and his pulse was 84.  At 7:28 p.m. his blood alcohol 
level was .172.  The Veteran was noted to have a past medical 
history of hypertension, seizures, alcoholism and a left hip 
dislocation.   

A subsequent RGH progress note indicates that the Veteran had 
been at the airport to pick up his wife.  After his wife 
landed, she did not see the Veteran so she called the 
Veteran's sister to come and get her.  Upon leaving, the wife 
saw the Veteran with the police.  The police had smelled 
alcohol and noticed that the Veteran was acting confused.  He 
had some areas of bleeding on his head.  Consequently, he was 
sent to the RGH emergency department for evaluation.  The 
Veteran reported that he had not eaten all day but he had had 
some wine.  Both the Veteran and his wife reported that the 
Veteran had a long psychiatric history and that he was 
followed by VA for status post PTSD with head injury.  
Physical examination showed that the Veteran was oriented x 3 
and cooperative.  There were significant scabs on the 
Veteran's chest from scratching and the Veteran had open, 
superficial abrasions on his scalp.  It was noted that the 
Veteran would scratch when he was nervous.  

Neurological examination showed no focal deficits.  The 
diagnosis was alcohol consumption in excess.  The Veteran's 
wife indicated that she would not take him home until he was 
sober.  Subsequent progress notes show that the Veteran was 
placed in a bed at the emergency room where he remained until 
he became sober several hours later.  He was discharged from 
the RGH emergency department at 6:30 AM on March 30th and 
advised to avoid excessive alcohol use.  

In a July 2007 decision the VAMC denied the Veteran's claim 
for payment or reimbursement of the expenses incurred at RGH, 
finding that the treatment he received there was not for a 
medical emergency.  

In a July 2007 notice of disagreement the Veteran indicated 
that he was taken by ambulance to RGH.  He also indicated 
that the medical professionals involved with his treatment 
considered the situation an emergency.  

In a September 2007 statement of the case, the VAMC indicated 
that the VAMC Chief of Staff had reviewed the Veteran's claim 
and upheld the denial of payment or reimbursement, finding 
that the treatment provided was non-emergent.

On his January 2008 Form 9 the Veteran indicated that at the 
airport, the Monroe County Sheriff's Department deemed that 
the Veteran was in medical peril.  They called for an 
ambulance assessment.  The rural metro ambulance personnel 
found that because the Veteran had a 90/60 blood pressure and 
was incoherent, it was necessary to send him to the hospital.  
RGH then took blood work and did a physical and psychological 
evaluation, which determined he needed to be administered to 
at the hospital.      

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the Veteran does not have 
a total disability and his treatment at RGC was not for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The Board notes that on October 10, 2008, the Veterans' 
Mental Health and Other Care Improvements Act of 2008 became 
law.  This law makes various changes to Veteran's mental 
health care provisions and also addresses other health care 
related matters, including some aspects of payment and 
reimbursement of private medical expenses under 38 U.S.C.A. 
§ 1725.  However, the changes are not pertinent to the 
current claim, which as explained below, hinges on whether an 
emergency situation was present under section 1725.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As mentioned above, one of the necessary criteria for payment 
or reimbursement under section 1725 is that the treatment for 
which payment or reimbursement is sought is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  This 
standard would be met if there were an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  

In the instant case, the record simply shows that the Veteran 
was discovered by the police at the airport as not fully 
coherent due to excessive alcohol consumption.  As a result, 
he became subject to mental health arrest.  There is no 
indication that he lost consciousness or exhibited other 
acute medical symptoms to suggest to a prudent layperson that 
he needed immediate medical attention.  Instead, the record 
simply suggests that the Veteran needed to rest and refrain 
from drinking alcohol so that he could regain his sobriety.  
Although the Veteran did have some open abrasions on his 
scalp, these were noted to be superficial and thus would not 
suggest to a prudent layperson the need for emergency room 
treatment.   Consequently, even though the Veteran was sent 
to the RGH emergency room secondary to the mental health 
arrest, the record does not suggest that a prudent layperson 
would have reasonably expected that not sending the Veteran 
to the emergency room and simply allowing him to go home from 
the airport under the supervision of his wife would have been 
hazardous to the his life or health.  In fact, the record 
shows that the RGH emergency room staff was prepared to send 
the Veteran home with his wife immediately after their 
initial assessment found that there was no medical emergency.  
However, the Veteran's wife affirmatively indicated that she 
would not accept him home until he was sober so he remained 
at RGH until his blood alcohol level had been significantly 
diminished.  

The Board is sympathetic to the challenges the Veteran faces 
due to his current health impairments.  However, the 
controlling regulations do not permit payment or 
reimbursement for a case, which is not shown to involve 
anything more than alcohol intoxication.     

In summary, since all criteria under 38 U.S.C.A. § 1725 need 
to be met for payment or reimbursement to be authorized, and 
since it is not shown that a prudent layperson would have 
found that foregoing emergency room treatment would have been 
hazardous to the Veteran's life or health, payment or 
reimbursement of the medical expenses incurred at RGH from 
March 29, 2007 to March 30, 2007 is not warranted.  The 
preponderance of the evidence is against this claim and it 
must be denied




ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Rochester 
General Hospital (RGH) from March 29, 2007 to March 30, 2007 
is denied.        



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


